UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                             YOB, KRAUSS, and BURTON
                              Appellate Military Judges

                          UNITED STATES, Appellee
                                       v.
                     Specialist CHRISTOPHER R. KEARNS
                         United States Army, Appellant

                                   ARMY 20110348

                             Headquarters, Fort Bliss
                       David H. Robertson, Military Judge
       Colonel Francis P. King, Staff Judge Advocate (pretrial & addendum)
       Lieutenant Colonel Oren H. McKnelly, Acting Staff Judge Advocate
                                (recommendation)


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Jacob D. Bashore, JA; Captain Ian M. Guy, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA; Major Catherine L. Brantley, JA;
Captain Jessica J. Morales, JA (on brief).


                                      17 April 2013

                              -----------------------------------
                                OPINION OF THE COURT
                              -----------------------------------

KRAUSS, Judge:

       A panel of officers sitting as a general court-martial properly tried appellant
in absentia, and convicted him, contrary to his pleas of not guilty properly entered,
of false official statement, aggravated sexual assault of a child, transportation of a
minor for illegal sexual activity (as defined by 18 U.S.C. § 2423(a)), and disorderly
conduct, in violation of Articles 107, 120, and 134, Uniform Code of Military
Justice, 10 U.S.C. §§ 907, 920, 934 (2006 & Supp. II 2008) [hereinafter UCMJ]. 1
The convening authority approved the adjudged sentence to a bad-conduct discharge,

1
 Charges of conspiracy to transport minors under Articles 81 and 134, UCMJ, were
dismissed by the judge, and the panel acquitted appellant of adultery.
KEARNS—ARMY 20110348

confinement for four years, forfeiture of all pay and allowances, and reduction to the
grade of E-1.

        Appellant’s case is now before this court for review under Article 66, UCMJ.
Appellant assigns as error that the evidence is legally and factually insufficient to
support his conviction for transportation of a minor and that his conviction for
disorderly conduct is invalid under application of the preemption doctrine. He also
raises a number of issues pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982). After examining the record of trial, considering the parties’ briefs
and matters raised pursuant to Grostefon, we agree with the parties on the propriety
of dismissing the disorderly conduct charge but otherwise find the findings and
sentence correct in law and fact.

      Appellant’s assigned error relative to the transportation of a minor warrants
discussion and we here decide the intent required to convict under 18 U.S.C.
§ 2423(a).

                                  BACKGROUND

       Appellant twice had sexual intercourse with a minor, KO, in Pennsylvania.
KO was fifteen years old at all relevant times in this case and the sister-in-law of
appellant’s brother. Appellant had known the girl for several years. Not long after
appellant engaged in sexual intercourse with KO he returned to Texas. Soon
thereafter he arranged for KO to accompany another of his paramours, NA, in a car
from Pennsylvania to Texas. Once in Texas, police authorities arrested NA and
placed KO and one of her friends in detention as runaways. The Texas police
contacted Army law enforcement authorities and requested their assistance, asking
that Criminal Investigation Command (CID) agents interview appellant. This
request was apparently inspired by KO’s statement that she was on her way to visit
appellant.

        The Department of the Army detective who then interviewed appellant
testified that the Texas police agent suspected that human trafficking might be
involved. The detective did not read appellant his Article 31, UCMJ, rights and
testified that he did not so advise appellant because he did not suspect appellant of
any offense. Appellant proceeded to render a statement in which he denied any part
in the minor’s transportation whatsoever. Defense counsel made no motion to
suppress this unwarned statement.

       Sometime later appellant was again interviewed by different CID agents,
informed that he was suspected of aggravated sexual assault of a child and advised
of his Article 31 rights. He waived those rights and during the course of a lengthy
interview initially characterized his relationship with KO as purely familial, platonic
and mentoring. He described himself as fulfilling the role of guidance counselor to
KO and that his reason for carrying on a friendship with KO was to help her. She


                                           2
KEARNS—ARMY 20110348

was inclined to self-abuse, expressed depressed and suicidal thoughts, and claimed
that appellant’s brother had raped and abused her.

      In both the initial and second interview appellant, at length, described his
motives as altruistic. He essentially stated that he wanted to help KO.

      There is no doubt KO complained that appellant’s brother raped her and
repeated that complaint to the authorities in Pennsylvania as well as to appellant.
These claims turned out to be false. There is also no doubt that KO wanted to be
with appellant in Texas. She claimed, however, that neither she nor appellant
intended to have sex again before she turned eighteen. Prior to her departure from
Pennsylvania, KO and appellant frequently talked by phone and KO admitted to
sending appellant a photograph of her naked breast by text message.

      Ultimately, appellant admitted to previously having sexual relations with KO
but never made any admission about transporting her over state lines with the intent
to engage in illegal sex with her.

      Specification 1 of Charge III, in this case, alleged:

             SPC Christopher Kearns . . . did, at or near Fort Bliss,
             Texas, and Pennsylvania, between on or about 1 January
             2010 and 5 February 2010, wrongfully and knowingly
             transport [KO], an individual who has not attained 18
             years of age, in interstate commerce in violation of 18
             U.S.C. 2423(a), with intent that [KO] would engage in
             sexual intercourse with SPC Kearns, a criminal offense, to
             wit: Aggravated Sexual Assault of a Child in violation of
             Article 120, Uniform Code of Military Justice.

      The defense argued that he did not transport KO with the intent that she
engage in illegal sex but rather that he transported KO with the intent to rescue her
from abuse.

       Without objection or request for additional instruction the military judge
instructed the panel that in order to convict appellant of the transportation offense
they had to find:

             beyond any reasonable doubt that between on or about 1
             January 2010 and 5 February 2010, at or near Fort Bliss,
             Texas and Pennsylvania, [NA] wrongfully and knowingly
             transported KO in interstate commerce; that at the time of
             the transportation KO was less than 18 years old; that at
             the time of the transportation the accused intended that
             KO would engage in illegal sexual activity, to wit: sexual
             intercourse with the accused; that at the time Title 18

                                           3
KEARNS—ARMY 20110348

               United States Code Section 2423(a) was in existence; and
               that the accused knowingly and willfully aided and abetted
               [NA] in transporting [KO] in interstate commerce.

The judge proceeded to instruct on principal liability, that the offense required
appellant to possess the “specific intent to engage in sexual intercourse with [KO]
knowing she was a minor,” offered the elements of the allegedly intended aggravated
sexual assault offense, 2 and further definitions including that “to transport in
interstate commerce means to move or carry someone or cause someone to be moved
or carried from one state to another.” 3

                                LAW AND DISCUSSION

      The statutory provision alleged under Article 134, Clause 3, in this case, was
subsection (a) of 18 U.S.C. § 2423, “Transportation of Minors,” 4 provides:

               T RANSPORTATION WITH INTENT TO ENGAGE IN CRIMINAL
               SEXUAL ACTIVITY .—A person who knowingly transports an
               individual who has not attained the age of 18 years in
               interstate or foreign commerce, or in any commonwealth,
               territory or possession of the United States, with intent
               that the individual engage in prostitution, or in any sexual
               activity for which any person can be charged with a
               criminal offense, shall be fined under this title and
               imprisoned not less than 10 years or for life.

       Appellant argues that the evidence is insufficient to prove that any intent he
may have had to engage in illegal sexual activity with KO was a motivating,
compelling, or significant purpose for transporting KO across state lines, culling
definition of the intent required from various federal circuit courts of appeals. 5
Indeed the parties neither offer nor do we find any published military justice opinion
relative to the intent required to convict under 18 U.S.C. § 2423(a). Neither do we
2
  The judge properly included instruction that this offense required proof that at the
time of the intended sexual intercourse KO must not have attained the age of sixteen
years.
3
 We need not and do not decide here whether the judge’s instruction requiring that
appellant know KO was a minor to be guilty of the offense charged was correct.
4
    This statute is still popularly known as the Mann Act.
5
 The evidence is certainly sufficient to establish his transportation of KO as a
principal under Article 77, UCMJ.



                                             4
KEARNS—ARMY 20110348

find any circuit that has addressed the matter to hold that the singular purpose of
transporting a minor must be that the minor engage in illegal sexual activity. Rather
the circuits are in essential agreement that an accused must entertain the intent that
the minor engage in unlawful sexual activity as a purpose of the transportation not
necessarily the purpose. See, e.g., United States v. Hayward, 359 F.3d 631, 638 (3rd
Cir. 2004) (collecting cases and discussing dominant versus significant or
motivating purpose).

       Though the circuits employ various formulations to describe the quality of
intent required, fundamental agreement on the subject in those courts prevails. Id.;
United States v. McGuire, 627 F.3d 622, 624–625 (7th Cir. 2010) (discussing the
evolution of the Mann Act and the various formulas used to interpret the intent
required in light of dictum in Mortensen v. United States, 322 U.S. 369, 374 (1944),
where the Supreme Court “said that engaging in forbidden sexual activity ‘must be
the dominant purpose of such interstate movement’”). 6 We agree with the court in
McGuire and decline to adopt any such formula as unnecessary. As long as the
illegal sexual activity is a purpose of the transport and not merely incidental to the
travel, the requisite intent is met. See, e.g., United States v. Campbell, 49 F.3d
1079, 1083 (5th Cir. 1995).

       We need not contort language to properly apply the law; if you transport a
minor, with the intent that the minor engage in illegal sexual activity, whether that
activity be the sole purpose of the transport or one of many, you are guilty of the
offense. See, e.g., United States v. Tavares, 705 F.3d 4, 17 (1st Cir. 2013). The
evidence in this case is sufficient to prove the appellant entertained that intent. He
had already engaged in illegal sexual activity with KO before he arranged for her
transportation across state lines. Her feelings for him were romantic and she sent
him a sexually suggestive photograph prior to her departure. His initial dishonest
denial of any role in her transportation 7 and dishonest characterization of his
6
 See also United States v. Broxmeyer, 616 F.3d 120, 128–130 (2d Cir. 2010); United
States v. Bennett, 364 F.2d 77, 78–79 (4th Cir. 1966); United States v. Harris, 480
F.2d 601, 602 (6th Cir. 1973); United States v. Hoffman, 626 F.3d 993, 996 (8th Cir.
2010); Ghadiali v. United States, 17 F.2d 236, 237 (9th Cir. 1927); United States v.
Meacham, 115 F.3d 1488, 1495–96 (10th Cir. 1997); United States v. Hoschouer,
224 F.App’x 923, 926–27 (11th Cir. Apr. 3, 2007) (unpub.); cf. United States v.
Miller, 148 F.3d 207, 212–13 (2d Cir. 1998) (maintaining that the motive of illegal
sex must “predominate” over other purposes of transport; criticized in McGuire).
7
  Pursuant to Grostefon, appellant alleges that his defense counsel was
constitutionally ineffective for failing to make a motion to suppress his first and
unwarned statement to law enforcement on the subject. Because the record reveals a
tactical choice for such failure (presenting an innocent explanation for the
transport), and appellant fails “to show that his counsel would have been successful

                                                                        (continued . . .)

                                           5
KEARNS—ARMY 20110348

relationship with KO as merely that of a “guidance counselor,” mentor and platonic
friend intending only to help her cope with her problems removes any reasonable
doubt about the fact that at least one purpose of arranging for KO’s transport from
Pennsylvania to Texas was to further commit criminal acts of sex with the girl. We
do not accept appellant’s assertion that the purpose of transporting KO was to
facilitate her escape from further abuse at the hands of his brother 8 and find his
conviction for a violation of 18 U.S.C. § 2423(a), under Article 134, correct in law
and fact. See, e.g., United States v. Garcia-Lopez, 234 F.3d 217, 220 (5th Cir.
2000); United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).

                                   CONCLUSION

       On consideration of the entire record, the parties’ briefs, and those matters
raised pursuant to Grostefon, the finding of guilty of Specification 2 of Charge III
(as redesignated) is set aside and that specification is dismissed. The remaining
findings of guilty are AFFIRMED. Reassessing the sentence based on the error
noted and in accordance with the principles of United States v. Sales, 22 M.J. 305
(C.M.A. 1986), and United States v. Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include
the factors identified by Judge Baker in his concurring opinion in Moffeit, the
approved sentence is AFFIRMED. All rights, privileges, and property, of which
appellant has been deprived by virtue of that portion of the finding set aside by this
decision, are ordered restored. See UCMJ art. 75(a).

      Senior Judge YOB and Judge BURTON concur.


                                        FOR
                                        FOR THE
                                            THECOURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM H. SQUIRES, JR.
                                        Clerk of Court
                                        Clerk of Court



(. . . continued)
if he had filed a timely motion,” we need not address the issue further. United
States v. Jameson, 65 M.J. 160, 163–64 (C.A.A.F. 2007); see United States v.
Mazza, 67 M.J. 470, 474–75 (C.A.A.F. 2009).
8
  Nor do we find KO’s assertion that she and appellant planned to wait until she
reached the age of eighteen before engaging in any further sexual activity to be
credible.



                                           6